Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on 12/30/2019.
Claims 1-29 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17, 19-27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Patel et al. US Publication No. 2008/0170501 A1. 
As per claims 1, 11 and 21, Patel discloses: 
A method in a first proxy network element comprising: 
receiving from a first network element through a first transport protocol connection first application layer data that is destined to a second network element remote from the first network element, (Patel, [0024], [0030]-[0031], Fig. 2:202, Fig. 4: 406) where client node and the server and the connection between them are disclosed;
transmitting the first application layer data through a second transport protocol connection towards the second network element, wherein the second transport protocol connection is different from the first transport protocol connection, (Patel, Fig. 2:206-212, [0031], [0034]) where segments are continuously received and forwarded on to the remote nodes and the connection between sending node and node 110 is different that the connection from node 110 to remote nodes;
receiving from the first network element through the first transport protocol connection second application layer data that is destined to the second network element, (Patel, [0024], Fig. 2:202 and [0035]) continuously receiving segments from transmission over TCP connection to a network node.
responsive to determining that there are no transport protocol connections for transmitting the second application layer data, storing the second application layer data in the first proxy network element, (Patel, [0024], Fig. 2:204, 214, 216C and [0031], [0035]) detecting transmission anomaly on the TCP connection such as loss of connection and then storing segments in buffer;
responsive to determining that a third transport protocol connection is established towards the second network element, transmitting the second application layer data through the third transport protocol connection towards the second network element, (Patel, Fig. 2:218, 220-222).

As per claims 2, 12, and 22, Patel further discloses:
receiving from the first network element through the first transport protocol connection third application layer data destined to the second network element; responsive to determining that the third transport protocol connection is down, storing the third application layer data; and responsive to determining that the first transport protocol connection goes down prior to a fourth transport protocol connection is established towards the second network element dropping the third application layer data without transmitting the third application layer data towards the second network element, (Patel, [0048], [0058] and [0078]).

As per claims 3, 13, and 23, Patel further discloses:
upon receipt of the first application layer data and responsive to determining that no transport connection is established towards the second network element, establishing the second transport protocol connection towards the second network element, (Patel, fig. 2:218).

As per claims 4, 14, and 24, Patel further discloses:
wherein establishing the second transport protocol connection towards the second network element includes: establishing the second transport protocol connection with a second proxy network element that is separate from the second network element, wherein the second proxy network element is to transmit application layer data received through the second transport protocol connection to the second network element through another transport protocol connection that is different from the second transport protocol connection,(Patel, Fig. 2:206-212, [0031], [0034], [0066]).

As per claims 5, 15, and 25, Patel further discloses:
wherein establishing the second transport protocol connection is performed based on a first Internet Protocol (IP) address of the first proxy network element and a second IP address of the second proxy network element, (Patel, [0037]).

As per claims 6, 16, and 26, Patel further discloses:
wherein establishing the second transport protocol connection towards the second network element includes: establishing the second transport protocol connection with the second network element, wherein the second transport protocol connection causes a second proxy network element to receive application layer data from the first proxy network element and transmit the received application layer data to the second network element through another transport protocol connection that is different from the second transport protocol connection, (Patel, Fig. 2:206-212, [0031], [0034], [0066]).
As per claims 7, 17, and 27, Patel further discloses:
wherein establishing the second transport protocol connection with the second network element is performed based on a first IP address of the first proxy network element and a third IP address of the second network element, (Patel, [0037]).
As per claims 9, 19, Patel further discloses:
wherein the first transport protocol connection, the second transport protocol connection, and the third transport protocol connection are based on Transport Control Protocol (TCP), (Patel, [0024]).

As per claims 10, 20, and 29, Patel further discloses:
wherein the second transport protocol connection is established through a wide area network that is unreliable, (Patel, Fig. 4 and [0074).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. US Publication No. 2008/0170501 A1 in view of Xu et al. US Publication No. 2019/0190813 A1.

As per claims 8, 18, and 28, Patel does not specifically disclose:
wherein the first network element and the second network element are border gateway protocol (BGP) peers and the application layer data is BGP data destined to the second network element.
However, Xu discloses:
wherein the first network element and the second network element are border gateway protocol (BGP) peers and the application layer data is BGP data destined to the second network element, (Xu, Abstract) where the network elements establish connections via BGP.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Patel with teaching of Xu to be able to use PGP to facilitate the internet to exchange routing information between autonomous system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446